               1       FISHER &PHILLIPS LLP
                       SCOTT M. MAHONEY,ESQ.
               2
                    I Nevada Bar No. 1099
               3
                    ~' 300 S. Fourth Street
                       Suite 1500
               4       Las Vegas, NV 89101
                       Telephone: (702)252-3131
               5       E-Mail Address: sinahoney,~i,fisherphillips.com
                       Attorney for Defendants,
               6       Be Amazed Sandwich Co., Inc. and
               7       Michael Solomon

               s                             UNITED STATES DISTRICT COURT

               9                                    DISTRICT OF NEVADA

              10    DALLAS LYNCH,on behalf of herself and ) Case No. 2:18-cv-2425-APG-GWF
                    all others similarly situated;        )
              11                                            STIPULATION AND ORDER TO
                                               Plaintiff,   EXTEND TIME TO RESPOND
      0       l2
                                                            TO COMPLAINT
      Y       13    v.                                             (Seventh Request)
~ ~ ~
              14    BE AMAZED SANDWICH CO.,1NC. d/b/a
~~z                 AND a/k/a CAPRIOTTI'S SANDWICH
              is    SHOP; MICHAEL SOLOMON,an
"r~
      ~   A
~ w
  °>                individual; DOES 1 through 50; inclusive,
              16
  ~ ~
~
rT ~ M
      o `,    1 /
                                              Defendant(s).
F~

              10


                            IT IS HEREBY STIPULATED AND AGREED by the parties' counsel of
              19
                    record that Defendants will have an extension of time up to and including August 30,
              20
                    2019 to answer oi• otherwise respond to Plaintiff's Complaint. This is the seventh
              21
                    request for an extension of this deadline.
              22
                               The Complaint sets Forth a purported wage and hour class action. The parties
              23
                    have exchanged two new settlement proposals since the last extension, and Defendant
              24
                    will be making another offer• this week. The parties believe time is better spent on
              25

              26

              27

              28


                    35787533
 1   settlement negotiations than expending their and the Court's resources on litigation.

 2   FISHER &PHILLIPS                                     GABROY LAW OFFICES

 3                                                        By:            /s/
     By:
     Scott M. Mahoney, Esq.                               Christian Gabroy, Esq.
 4
     300 S. Fourth Street                                 The District at Green Valley Ranch
 5   Suite 1500                                           170 South Green Valley Parkway
     Las Vegas. NV 89101                                  Suite 280
 6   Attorney for Defendants                              Henderson, NV 89012
                                                          Attorney for Plaintiff

 8
                                          IT IS SO ORDERED:

 9
                                           UNITED STATES MAGISTRATE JUDGE
to
                                           Dated:     July 23, 2019
11

12

13

14

~s
16

17


I8


19

20

21

22

23

24

25

26

27

28

                                                    -2-
     35787533
